IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                                       STATE V. WILLIAMS


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


                                 STATE OF NEBRASKA, APPELLEE,
                                                V.

                                BRIAN M. WILLIAMS, APPELLANT.


                              Filed April 20, 2021.   No. A-20-498.


       Appeal from the District Court for Lancaster County: ANDREW R. JACOBSEN, Judge.
Affirmed.
       Timothy S. Noerrlinger for appellant.
       Douglas J. Peterson, Attorney General, and Melissa R. Vincent for appellee.


       PIRTLE, Chief Judge, and MOORE and BISHOP, Judges.
       MOORE, Judge.
                                        INTRODUCTION
        Brian M. Williams appeals from an order entered by the district court for Lancaster
County, following a mental health commitment review hearing held pursuant to Neb. Rev. Stat.
§§ 29-3701 and 29-3702 (Reissue 2016). The district court found Williams continues to be a
danger to himself and others and ordered that Williams continue outpatient treatment with Lincoln
Behavioral Health Clinic (LBHC). On appeal, Williams contends the court failed to properly weigh
the evidence and erred in finding that he continued to be a danger, and requiring him to continue
outpatient treatment instead of releasing him from the court’s jurisdiction. Because we cannot say
as a matter of law that the district court order was not supported by clear and convincing proof, we
affirm.




                                               -1-
                                     STATEMENT OF FACTS
         On October 30, 2015, Williams was charged by information with operating a motor vehicle
to avoid arrest, refusal to submit to a chemical test, and resisting arrest. Following a bench trial in
July 2016, the district court entered an order finding that Williams suffered from schizophrenia
and was “hallucinating and paranoid” at the time of his offenses, therefore finding him not
responsible by reason of insanity on all three counts. See State v. Williams, No. A-17-060, 2017
WL 4005607 (Neb. App. Sept. 12, 2017) (selected for posting to court website). An evidentiary
hearing was held on December 20, 2016. At the hearing, a report from the Lincoln Regional Center
(LRC) was admitted into evidence, which reported that commitment at LRC was the least
restrictive treatment consistent with public safety available. LRC noted that inpatient placement
was necessary due to concerns that Williams would refuse to continue taking his schizophrenia
medication if released. On December 23, 2016, Williams was committed to the Lincoln Regional
Center (LRC) for appropriate treatment, after the court found that Williams was a danger to himself
or others due to his mental illness and that the danger would continue in the foreseeable future
absent continuing participation in the appropriate treatment. Id. Williams appealed the order,
arguing that the district court did not properly weigh the evidence and thus erred in placing his
legal custody with LRC instead of instituting a less restrictive outpatient commitment. See State
v. Williams, supra. This court affirmed the order of the district court, finding that there was clear
and convincing evidence that Williams was a danger to himself and others and would continue to
be such a danger for the foreseeable future. Id.
         On August 29, 2017, a review hearing was held during which LRC submitted another
report that noted Williams’ condition had improved, and recommended treatment at an inpatient
facility with additional privileges to determine how he would handle his treatment needs and
leisure time. Williams was discharged to Center Pointe for dual-diagnosis inpatient treatment.
         On January 23, 2018, another review hearing was held during which it was determined that
outpatient treatment at LRC was appropriate. The court made this decision based on a letter from
Center Pointe, stating that Williams was ready for discharge and that outpatient treatment would
be sufficient to monitor Williams’ medication and substance abuse long term. At this hearing, a
letter from LRC recommended that Williams be discharged to a community placement with
appropriate services. On February 13, the court entered an order discharging Williams to outpatient
treatment at LRC and required him to continue taking his schizophrenia medication.
         On March 13, 2019, another review hearing was held during which it was determined that
outpatient treatment at LBHC Clinic was appropriate. As part of this hearing, the court reviewed
a letter from LRC that said Williams was compliant with his treatment, appeared to be free from
hallucinations, and continued to abstain from substance use. The letter recommended that Williams
continue with the current treatment plan and court supervision. Another letter from LRC was
reviewed, in which it is noted that absent treatment, Williams “remains dangerous to himself or
others.” The court entered an order on April 9 ordering Williams to receive outpatient treatment
from LBHC, including taking all medications as prescribed.
         Williams’ most recent review hearing was held on May 27, 2020. At the hearing, Williams
offered into evidence various reports from mental health professionals who have treated him since
April 2016, many of which are described above. Williams’ current therapist, Donald Holmquist,



                                                 -2-
noted in a letter dated February 14, 2020, that Williams has attended weekly psychotherapy
sessions at LBHC since February 1, 2018, where he focuses on symptom management for
schizophrenia as well as relapse prevention related to his past substance abuse. Holmquist also
noted that Williams is ambivalent about his diagnosis and believes that his schizophrenia might
actually be “spiritual psychosis,” but that Williams has recently acknowledged his diagnosis in
comments during his therapy sessions. In a second later dated March 20, 2020, Holmquist repeated
that Williams attends weekly therapy sessions, and noticed that he “appears to be doing well in the
community while on his prescribed medications, has not had any instances with the law and has
not found himself in any dangerous predicaments.” Holmquist stated that Williams “questions the
need for the medication, but nonetheless has been extremely dedicated to receiving them.”
Holmquist noted that although Williams questions his diagnosis, he “has engaged in sustained
diligent work and continues to be interested in his self-worth, helping others, and is looking
forward to a happy and healthy future.” Holmquist ultimately concluded that Williams would not
be dangerous to himself or others in the foreseeable future, so long as he continues with his
medication and therapy treatment.
        Holmquist also testified at the review hearing. Holmquist testified that based on his
experience, it is unlikely for someone to be cured from schizophrenia, but that symptoms can be
minimalized through pharmacotherapy and psychotherapy. Holmquist noted that Williams
questions his need for his schizophrenia medication, but that he takes it due to the court order, and
that he has reported that he would likely not continue to take it without a court order in place.
Holmquist testified that if Williams were to discontinue treatment, his health and wellness would
decline, and that it is likely that he could present a danger to himself or others. Specifically,
Holmquist opined that it is possible that Williams could present a danger similar to the original
offense if he were to discontinue medication.
        Williams also testified and stated that if the court were to terminate jurisdiction, the only
thing he would change would be to meet with Holmquist every other week instead of weekly.
Williams denied that he would make any changes to the medication he currently takes.
        On June 11, 2020, the court entered an order continuing jurisdiction over Williams and
finding that he remains a danger to himself or others in the foreseeable future, absent court
mandated treatment. The court continued Williams’ outpatient treatment at LBHC, including
ordering that Williams take all medication as prescribed. Williams now appeals.
                                   ASSIGNMENTS OF ERROR
        Williams asserts, consolidated and restated, that the district court did not properly weigh
the evidence and thus erred in placing his legal custody with LBHC on an outpatient basis instead
of discharging him from the jurisdiction of the court, as he is no longer a danger to himself or
others in the foreseeable future.
                                    STANDARD OF REVIEW
        An appellate court will not interfere with a final order made by the district court in a mental
health commitment proceeding unless the court can say as a matter of law that the order is not
supported by clear and convincing proof. State v. Schinzel, 271 Neb. 281, 710 N.W.2d 634 (2006).




                                                 -3-
                                           ANALYSIS
        Section 29-3702 requires the district court to place a person who is a danger to himself or
others due to mental illness in the least restrictive available treatment program that is consistent
with the person’s needs and the safety of the public. Neb. Rev. Stat. § 29-3703(2) (Reissue 2016)
provides that the treatment program may involve any public or private facility or program which
offers treatment for mental illness and may include an inpatient, residential, day, or outpatient
setting. Section 29-3703 also provides that “[u]pon motion of the prosecuting attorney or upon its
own motion, but at least annually, the court shall hold a hearing to determine whether the person
is complying with the conditions set by the court.” Further, if, after a hearing, the district court
determines the person remains dangerous to himself or others and will be so dangerous in the
foreseeable future, it shall order the person to participate in an appropriate treatment program
consistent with the treatment needs of the person and the safety of the public. See § 29-3703(2).
In determining whether a person is dangerous, the focus must be on the person’s condition at the
time of the hearing. In re Interest of O.S., 277 Neb. 577, 763 N.W.2d 723 (2009). Actions and
statements of a person alleged to be mentally ill and dangerous which occur before the hearing are
probative of the subject’s present mental condition. Id. Although assessment of whether a person
will be dangerous calls for a medical decision, the sufficiency of the evidence required to support
such a decision presents a legal question. Id.
        In this case, the court found by clear and convincing evidence that Williams was a danger
to himself and others, and would continue to be such a danger for the foreseeable future, absent
his current treatment. Holmquist opined that although Williams would otherwise not be a danger
to himself or others in the foreseeable future if he continues with his current treatment, he also
noted that Williams had indicated during therapy that he would discontinue taking his
schizophrenia medication if it were not court ordered. Therefore, Holmquist opined that absent
current treatment, Williams could likely become a danger to himself or others in the foreseeable
future. Although Williams testified at trial that he would not make any changes to his medication
regimen if the court were to discontinue jurisdiction, multiple reports from various mental health
providers indicate that Williams questions his diagnosis and need for medication. Therefore, the
court continued Williams’ outpatient treatment at LBHC, finding that there was a concern that
Williams would discontinue his medication regimen without continued court supervision.
        Upon review of this record, we conclude that there was clear and convincing evidence to
support the district court’s findings with regard to Williams’ need for continued mental health
commitment and treatment. State v. Schinzel, supra.
                                         CONCLUSION
        After reviewing the record, we cannot conclude as a matter of law that the district court
erred in placing his legal custody with LBHC on an outpatient basis instead of discharging him
from the jurisdiction of the court. Therefore, we affirm.
                                                                                     AFFIRMED.




                                               -4-